DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 10/20/2021 of: ORGANIC ELECTROLUMINESCENT DISPLAY PANEL INCLUDING SELECTIVELY OXIDIZED PROTECTION LAYER AND METHOD FOR MANUFACTURING THE SAME.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 10/20/2021.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2003/0137325 to Yamazaki et al. (from hereinafter Yamazaki, prior art of record) in view of U.S. Pre-Grant Pub. 2013/0092914 to Lifka et al. (from hereinafter Lifka, prior art of record).
Regarding Claim 1, Yamazaki teaches an organic electroluminescent display panel (e.g. Figs. 10A-C; see Fig. 10A reproduced below for convenience), comprising:
a substrate (e.g. “TFT substrate”; see bottom layer of Fig. 10A & ¶ [0090, 157])
a first electrode (e.g. 11; ¶ [0094]), a pixel defining layer (e.g. 24; ¶ [0095-96]), an organic light emitting functional layer (e.g. 17; ¶ [0093]) and a second electrode (e.g. 20; ¶ [0094]) which are provided on the substrate, the pixel defining layer (24) being provided between any adjacent pixel regions (e.g. R/G/B regions; ¶ [0099]) and surrounding each of the pixel regions (R/G/B);
a conductive layer (e.g. 821; ¶ [0150-151]) and a protection layer (e.g. 32; ¶ [0098, 102-103]) which are provided at a side of the second electrode (top of 20) away from the substrate, wherein
the conductive layer (821) is provided at a side of the pixel defining layer (24) away from the substrate, the conductive layer (821) and the protection layer (32) are provided in a single layer (e.g. in layer 32 as illustrated below in Fig. 10A), a surface of the protection layer (top of 32) away from the substrate is parallel to a surface of the second electrode (top of 20) away from the substrate, the conductive layer (821) is provided between the protection layer (32) and the second electrode (20), and the conductive layer (821) is in contact with the second electrode (20), the protection layer (32) comprises a first portion (e.g. portion of 32 vertically aligned with light-emitting layer 17) provided in the pixel regions (R/G/B) and a second portion (e.g. portion of 32 vertically aligned with conductive layer 821) provided on the conductive layer (821), and in a direction perpendicular to the substrate (e.g. direction orthogonal to top surface of “TFT substrate”).

    PNG
    media_image1.png
    355
    585
    media_image1.png
    Greyscale

Yamazaki may not explicitly teach that, in a direction perpendicular to the substrate, a sum of a thickness of the second portion (32 over 821) and a thickness of the conductive layer (821) is approximately equal to a thickness of the first portion (32 over 17),
wherein a material of the conductive layer (821) includes a metal or a metal alloy (e.g. see ¶ [0097] teaching “auxiliary electrodes 21 may be formed of… W, WSix, Al, Ti, Mo, Cu, Ta, Cr, and Mo… [and alloys thereof]”), and a material of the protection layer (32) includes an oxide of the metal or an oxide of the metal alloy.
Lifka does teach a similar display panel (e.g. see Fig. 4c reproduced below) wherein, in a direction perpendicular to the substrate, a sum of a thickness of an analogous second portion (e.g. portions 18 of partially oxidized layer 12; see ¶ [0051]) and a thickness of a conductive layer (12) is approximately equal to a thickness of an analogous first portion (e.g. portions 17 of partially oxidized layer 12),
wherein a material of the conductive layer (12) includes a metal or a metal alloy (e.g. Al; see ¶ [0036, 50-51]), and a material of the protection layer (18) includes an oxide of the metal or an oxide of the metal alloy (e.g. Al2O3; see ¶ [0036, 50-51] also teaching “oxidized domains”)
		Furthermore, compare Lifka’s similar selective (i.e. masked) oxidation technique taught in ¶ [0051] to that of applicant’s, disclosed in Figs. 1-6 and pgs. 11-12 of the instant specification.

    PNG
    media_image2.png
    525
    445
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to use the selective oxidation method of Lifka to form the corresponding layers of Yamazaki such that a sum of a thickness of the second portion (32 over 821) and a thickness of the conductive layer (821) is approximately equal to a thickness of the first portion (32 over 17), because Lifka teaches that the proposed modification facilitates a predictably low-cost manufacturing method that requires relatively few manufacturing steps (see Lifka ¶ [0012]).  
Similarly, the claimed layer-thickness configuration is obvious because Lifka demonstrates that the claimed layer-thickness configuration is an art-recognized equivalent structure used for the same purpose of depositing electrodes in an OLED display device (see MPEP § 2144.06).
Finally, the instant invention would have been obvious to one of ordinary skill in the art to implement the claimed layer-thickness configuration, because it has been held that applying a known technique (e.g. selective oxidation) to a known device (e.g. conductive layer of an OLED display) ready for improvement to yield predictable results (e.g. simplified, low-cost manufacturing method) meets the basic requirements for a prima facie case of obviousness (see MPEP § 2143).

Regarding Claim 2, Yamazaki teaches the organic electroluminescent display panel of claim 1, wherein an orthographic projection of the conductive layer (821) on the substrate is within an orthographic projection of the pixel defining layer (24) on the substrate (as reasonably evidenced by the cross-sectional view of Fig. 10A, reproduced above).

Regarding Claim 3, Yamazaki teaches the organic electroluminescent display panel of claim 2, wherein (as reasonably evidenced by Fig. 10A) an area of the conductive layer (e.g. the “area” of 821 that is vertically aligned with pixel-defining layer 24) is less than or equal to an area of the pixel defining layer (e.g. the “area” of the orthographic projection of pixel-defining layer 24 onto the substrate).

Regarding Claim 5, Yamazaki and Lifka teach the organic electroluminescent display panel of claim 4, wherein the metal includes at least one of aluminum (e.g. Al; see Lifka ¶ [0036, 50-51]), zinc, tin, tantalum and titanium, and the oxide of the metal includes at least one of alumina (e.g. Al2O3; see Lifka ¶ [0036, 50-51] also teaching “oxidized domains”), zinc oxide, tin dioxide, tantalic oxide and titanium oxide.

Regarding Claim 6, Yamazaki teaches the organic electroluminescent display panel of claim 1, wherein both the conductive layer (821) and the pixel defining layer (24) are of a grid structure (i.e. “lattice shape” detailed in ¶ [0151]; see also Figs. 5A-B showing plan view of grid-shaped OLED pixel array).

Regarding Claim 7, Yamazaki teaches the organic electroluminescent display panel of claim 1, further comprising:
a buffer layer (e.g. 31; ¶ [0099]) and a packaging layer (e.g. 30; ¶ [0098]), wherein the buffer layer (31) and the packaging layer (30) are provided above the protection layer (32) successively (see again Fig. 10A).

Regarding Claim 8, Yamazaki teaches the organic electroluminescent display panel of claim 1, further comprising:
a switch transistor (e.g. TFT 1; ¶ [0093]), a passivation layer (e.g. 15; ¶ [0093]) and a planarization layer (e.g. 16; ¶ [0093]), wherein the switch transistor (TFT 1), the passivation layer (15) and the planarization layer (16) are provided between the substrate and the first electrode (11), the passivation layer (15) is located above the switch transistor (TFT 1), the planarization layer (16) is located above the passivation layer (15), and the first electrode (11) is connected to a drain (e.g. 4; ¶ [0094]) of the switch transistor (TFT 1).

Regarding Claim 9, Yamazaki teaches a method for manufacturing an organic electroluminescent display panel (see again Fig. 10A shown above), comprising:
forming a first electrode (11), a pixel defining layer (24), an organic light emitting functional layer (17) and a second electrode (20) on a substrate, the pixel defining layer (24) being provided between any adjacent pixel regions (R/G/B) and surrounding each of the pixel regions (R/G/B);
forming a conductive layer (821) that is provided at a side of the pixel defining layer (24) away from the substrate, the conductive layer (821) and the protection layer (32) are provided in a single layer (e.g. as layer 32), a surface of the protection layer (top of 32) away from the substrate is parallel to a surface of the second electrode (top of 20) away from the substrate, the conductive layer (821) is provided between the protection layer (32) and the second electrode (20), and the conductive layer (821) is in contact with the second electrode (20), the protection layer (32) comprises a first portion (32 over 17) provided in the pixel regions (R/G/B) and a second portion (32 over 821) provided on the conductive layer (821).
Yamazaki may not explicitly teach that, in a direction perpendicular to the substrate, a sum of a thickness of the second portion (32 over 821) and a thickness of the conductive layer (821) is approximately equal to a thickness of the first portion (32 over 17),
wherein a material of the conductive layer (821) includes a metal or a metal alloy (e.g. see ¶ [0097] teaching “auxiliary electrodes 21 may be formed of… W, WSix, Al, Ti, Mo, Cu, Ta, Cr, and Mo… [and alloys thereof]”), and a material of the protection layer (32) includes an oxide of the metal or an oxide of the metal alloy.
Lifka does teach a similar display panel (e.g. see Fig. 4c reproduced below) wherein, in a direction perpendicular to the substrate, a sum of a thickness of an analogous second portion (e.g. portions 18 of partially oxidized layer 12; see ¶ [0051]) and a thickness of a conductive layer (12) is approximately equal to a thickness of an analogous first portion (e.g. portions 17 of partially oxidized layer 12),
wherein a material of the conductive layer (12) includes a metal or a metal alloy (e.g. Al; see ¶ [0036, 50-51]), and a material of the protection layer (18) includes an oxide of the metal or an oxide of the metal alloy (e.g. Al2O3; see ¶ [0036, 50-51] also teaching “oxidized domains”)
		Furthermore, compare Lifka’s similar selective (i.e. masked) oxidation technique taught in ¶ [0051] to that of applicant’s, disclosed in Figs. 1-6 and pgs. 11-12 of the instant specification.

    PNG
    media_image2.png
    525
    445
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to use the selective oxidation method of Lifka to form the corresponding layers of Yamazaki such that a sum of a thickness of the second portion (32 over 821) and a thickness of the conductive layer (821) is approximately equal to a thickness of the first portion (32 over 17), because Lifka teaches that the proposed modification facilitates a predictably low-cost manufacturing method that requires relatively few manufacturing steps (see Lifka ¶ [0012]).  
Similarly, the claimed layer-thickness configuration is obvious because Lifka demonstrates that the claimed layer-thickness configuration is an art-recognized equivalent structure used for the same purpose of depositing electrodes in an OLED display device (see MPEP § 2144.06).
Finally, the instant invention would have been obvious to one of ordinary skill in the art to implement the claimed layer-thickness configuration, because it has been held that applying a known technique (e.g. selective oxidation) to a known device (e.g. conductive layer of an OLED display) ready for improvement to yield predictable results (e.g. simplified, low-cost manufacturing method) meets the basic requirements for a prima facie case of obviousness (see MPEP § 2143).

Regarding Claim 18, Yamazaki and Lifka teach the method of claim 9, wherein the metal includes at least one of aluminum (e.g. Al; see Lifka ¶ [0036, 50-51]), zinc, tin, tantalum and titanium, and the oxide of the metal includes at least one of alumina (e.g. Al2O3; see Lifka ¶ [0036, 50-51] also teaching “oxidized domains”), zinc oxide, tin dioxide, tantalic oxide and titanium oxide.

Regarding Claim 19, Yamazaki teaches the method of claim 9, further comprises:
forming a buffer layer (31) and a packaging layer (30) above the protection layer (32) successively (see again Fig. 10A).
Furthermore, the applied combination of prior art references also renders obvious the sequence of process steps (e.g. “forming… successively), because it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP § 2144.04 IV).
	
Regarding Claim 20, Yamazaki teaches the method of claim 9, further comprises:
before forming the first electrode (11) above the substrate, forming a switch transistor (TFT 1), a passivation layer (15) and a planarization layer (16) successively on the substrate, and the first electrode (11) is connected to a drain (4) of the switch transistor (TFT 1).


Claims 10 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Lifka as applied to Claim 9 above, and further in view of U.S. Pre-Grant Pub. 2018/0182869 to Liu (from hereinafter Liu, prior art of record).
Regarding Claim 10, Yamazaki and Lifka teach the method of claim 9, wherein the performing the oxidation process on the conductive film to form the conductive layer (Yamazaki 821; Lifka 12) and the protection layer (Yamazaki 32; Lifka 18) comprises:
forming a mask pattern layer (see Lifka ¶ [0051] teaching “selective oxidation may be performed by partially covering… and oxidizing uncovered domains of the second sub-layer down to a predetermined depth”) on the conductive layer (Yamazaki 821; Lifka 12), the mask pattern layer (i.e. partial “covering”; see Lifka ¶ [0051]) being located at the side of the pixel defining layer (top of Yamazaki 24) away from the substrate;
performing a first oxidation process (e.g. “selective oxidation”; see Lifka ¶ [0051]) on the conductive film (Lifka 12) to form the first portion (Yamazaki 32 over 17; Lifka 18) of the protection layer (Yamazaki 32; Lifka 18); and
removing the mask pattern layer (see Lifka Fig. 4c & ¶ [0051]).
Yamazaki and Lifka may not explicitly teach performing a second oxidation process on the conductive film (Lifka 12) to form the second portion (Yamazaki 32 over 821; Lifka 17) of the protection layer (Yamazaki 32; Lifka 18) and the conductive layer (Yamazaki 821; Lifka 12).
Liu does teach a similar method for manufacturing a display panel (e.g. see Figs. 2A-H) comprising removing a mask pattern (e.g. PR1; see Figs. 2C-E & ¶ [0030-32]) performing a second oxidation process on a conductive film (M1) to form an analogous second portion (e.g. portion of insulating layer 50 overlying metal 30/40) of a protection layer (e.g. MO/50; ¶ [0031-33]) and a conductive layer (30/40).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to use the two-step selective oxidation method of Liu to form the corresponding “second portion” (32 over 821) of Yamazaki, because Lifka teaches that the proposed modification predictably reduces the process cost of display manufacturing (see Liu ¶ [0037]).  
Similarly, the claimed two-step selective oxidation method is obvious because Lifka demonstrates that the claimed method is an art-recognized equivalent structure used for the same purpose of depositing and insulating electrodes in an OLED display device (see MPEP § 2144.06).
Finally, the instant invention would have been obvious to one of ordinary skill in the art to implement the claimed two-step selective oxidation method, because it has been held that applying a known technique (e.g. two-step selective oxidation) to a known device (e.g. conductive layer of an OLED display) ready for improvement to yield predictable results (e.g. simplified, low-cost manufacturing method) meets the basic requirements for a prima facie case of obviousness (see MPEP § 2143).

Regarding Claim 12, Yamazaki, Lifka, and Liu teach the method of claim 10, wherein the performing the first oxidation process on the conductive film (Yamazaki 821; Lifka 12; Liu M1) comprises:
oxidizing the conductive film by annealing; or
oxidizing the conductive film by a plasma oxidation process or an anode oxidation process (see Liu ¶ [0031] teaching “anodic oxidation treatment”).

Regarding Claim 13, Yamazaki, Lifka, and Liu teach the method of claim 10, wherein an area of the mask pattern layer (Lifka partial “covering”; see ¶ [0051] || Liu PR1; see ¶ [0030]) is less than or equal to an area of the pixel defining layer (Yamazaki 24), as reasonably required by the relative dimensions between the larger pixel defining layer (Yamazaki 24) and the smaller mask pattern layer (Liu PR1; see ¶ [0030]).  
Even assuming merely arguendo that the applied combination of references did not teach the limitation of Claim 14, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  

Regarding Claim 14, Yamazaki, Lifka, and Liu teach the method of claim 10, wherein the mask pattern layer includes photoresist (Liu PR1; see ¶ [0030]).


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of independent Claim 9 and intervening Claim 10.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of independent Claim 9.

Response to Arguments
Applicant's arguments filed 10/20/2021 traverse the examiner’s determination of obviousness of Claims 1 & 9 in view of the combination of prior art references Yamazaki and Lifka, as detailed in the non-final Office action mailed 07/20/2021 (e.g. see pgs. 4-7).  The arguments have been fully considered but they are not persuasive.
Specifically, applicant asserts (see Remarks; pg. 12):
Obviously, the anode layer 12 (including the first domains 17 and the second domains 18) in Lifka corresponds to the first electrode in claims 1 and 9 or the anode 11 in Yamazaki but is significantly different from the conductive layer and the protection layer in claims 1 and 9 or the auxiliary electrode 821 and the protective film 32 in Yamazaki. Lifka fails to disclose or teach a structure similar to the conductive layer and the protection layer in claims 1 and 9 or the auxiliary electrode 821 and the protective film 32 in Yamazaki.
	Applicant apparently contends that the examiner’s combination of Yamazaki in view of Lifka would not be obvious to one skilled in the art, because the anode 12 of Lifka is “significantly different from” the conductive layer (821) and protection layer (32) of Yamazaki; however, applicant’s designation here is merely conclusory without any supporting rationale.  Applicant neither explains exactly how these features are “significantly different”, nor examines how or why these allegedly significant differences render the combination non-obvious.  Therefore, this argument is not persuasive.  In any event, the Office action explains how the critical similarities between Lifka and Yamazaki render the claims obvious to one skilled in the art.  Specifically, both prior art references involve manufacturing an OLED display including forming a periodic pattern of metallic electrodes and insulating oxide structures.  Lifka details a process of selectively oxidizing a metallic film to form a resulting electrode-oxide pattern having the specific distribution of thicknesses of Claims 1 & 9.  The examiner contends that one skilled in the art would readily understand that Lifka’s method of selective oxidation of metallic films could be applied to construct different electrode-oxide patterns exhibiting a variety of shapes, sizes, and proportions.  Thus, the obviousness rejection is maintained.
	Applicant further opines (see Id.):
In such case, even if Yamazaki and Lifka are combined, one of ordinary skill in the art may adopt the selective oxidation technique for forming the anode layer 12 including the first domains 17 and the second domains 18 in Lifka to form the anode 11 or even the cathode 20 in Yamazaki [emphasis examiner’s], but would not adopt the selective oxidation technique for forming the anode layer 12 including the first domains 17 and the second domains 18 in Lifka to form the auxiliary electrode 821 and the protective film 32 in Yamazaki.
	Here, applicant freely admits that one skilled in the art may utilize the selective oxidation method of Lifka to form different electrode patterns, including the anode 11 or cathode 20 of Yamazaki.  However, applicant again perfunctorily concludes without any justification that one would not utilize Lifka’s selective oxidation to form the auxiliary electrode 821 and the protective film 32 in Yamazaki.  The examiner finds applicant’s argument similarly unpersuasive for the same reasons detailed above.
	Next, applicant argues (see Remarks; pgs. 12-13):
In addition, Yamazaki discloses that the protective film 32 is an insulating film mainly containing silicon nitride or silicon oxynitride, and that the auxiliary electrode 821 may be made of an alloy material or a compound material doped with W, WSix, Al, Ti, Mo, Cu, Ta, Cr and other elements, which is obviously different from "a material of the conductive layer includes a metal or a metal alloy, and a material of the protection layer includes an oxide of the metal or an oxide of the metal alloy" of amended claims 1 and 9.
Initially, the examiner points out that applicant’s arguments merely attack the prior art references individually, while neglecting to address the applied combination of references, on which the current rejection is based.  Specifically, while Yamazaki may not teach the claimed metal-oxide structure, Lifka does teach this, explicitly.  Therefore, applicant's arguments against the references individually are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  (See MPEP § 2145 IV).
	As the examiner has considered and found unpersuasive each of applicant’s arguments regarding the obviousness of Claims 1 & 9, the prior art rejection is hereby maintained in its entirety.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9177 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9179 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892